Case: 13-30175       Document: 00512307991         Page: 1     Date Filed: 07/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 15, 2013
                                     No. 13-30175
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FRANK BOATSWAIN,

                                                  Petitioner-Appellant

v.

RICARDO MARTINEZ,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-2187


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Frank Boatswain, federal prisoner # 73907-053, appeals the dismissal as
frivolous and for failure to state a claim of his 28 U.S.C. § 2241 petition,
challenging his disciplinary conviction and resulting loss of good-time credits.
We review the district court’s dismissal de novo. Garland v. Roy, 615 F.3d 391,
396 (5th Cir. 2010).
       As he did below, Boatswain argues that his prison disciplinary proceedings
failed to comport with due process. Specifically, he complains that the prison

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30175     Document: 00512307991     Page: 2   Date Filed: 07/15/2013

                                  No. 13-30175

provided inadequate notice of the disciplinary charge when it failed to follow its
own rules regarding delivery of notice. He further asserts that he is actually
innocent and that the evidence is insufficient to support his conviction, urging
that the conviction cannot be sustained on the charging officer’s word alone,
particularly in the absence of any physical evidence.
      The prison’s “failure to follow its own procedural regulations does not
establish a violation of due process” absent some showing of resulting prejudice.
Jackson v. Cain, 864 F.2d 1235, 1251 (5th Cir. 1989); see Hallmark v. Johnson,
118 F.3d 1073, 1080 (5th Cir. 1997). Boatswain does not demonstrate that he
was prejudiced by the allegedly improper delivery of notice, making no allegation
that the receipt of notice one hour later than prescribed by prison regulations
impeded his ability to defend against the charged violation. Moreover, his own
pleadings establish that he received advance written notice of the charge and
was provided the opportunity to be heard at his disciplinary hearing, at which
he gave a statement in defense of the charge. Boatswain thus received all of the
process to which he was entitled, and his due process rights were not violated.
See Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985).
      Similarly unavailing is Boatswain’s contention that he is innocent of the
charged violations. The district court correctly concluded that the incident
report provided “some evidence” to support the disciplinary conviction. See id.
at 455; Reeves v. Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994). Boatswain’s
complaint that the disciplinary hearing officer relied on the charging officer’s
statement alone is essentially a challenge to the credibility of the investigating
officer’s statement, which this court will not address. See Hill, 472 U.S. at 455.
      The district court’s judgment is AFFIRMED.




                                        2